DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Response to Arguments
Applicant’s argument has been fully considered but it is moot in light of a new ground of rejection. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Milton et al. (US 20130018400 A1, January 17, 2013) (hereinafter “Milton”).
Regarding claims 1 and 13-15, Milton teaches a powered handle for a surgical instrument (and method of use), the handle (2, Fig. 1) comprising: 
a processor (“Depending on torque values 40, a wear or utilization factor (UF) is calculated by the control console [comprising processor].”  See [0029].  See also [0034]); and 
at least one component having a predetermined end of life, wherein the predetermined end of life is compared with an actual use of the at least one component; and (“In combination, the sum of all utilization factors accumulated over time forms a degree of utilization (Utilization Level) that can be shown for the user on a display--such as a ‘bar graph’ or a percentage of usage indicated on a display. Thus in specific embodiments the Utilization Level (UL) represents a cutting accessory's wear in % and is an indication of its actual remaining lifetime. Optionally an acoustic and/or light alarm will indicate if a high level of utilization has been reached; for instance 85%.”  See [0029]).
a monitoring circuit configured to monitor the actual use of the at least one component, wherein the processor is configured to calculate an actual end of life of the at least one component based on the monitored actual use of the at least one component (“The torque signals from force transducers 22 or specific torque transducer 27 on the motor or coupling assembly are received and calculated in the control console 1. Depending on torque values 40, a wear or utilization factor (UF) is calculated by the control console.”  See [0029]).
Milton does not expressly teach displaying a number of remaining uses.  However, Milton inherently teaches calculating a number of remaining uses (in order to calculate percentage of use, as discussed above.)  Furthermore, Milton recognizes that allowing the user to track the remaining number of uses improves safety.   See, e.g., [0009], [0011].  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Milton such that the invention further comprises wherein the processor is configured to calculate and display a number of remaining uses of the at least one component on a display based on the monitored actual use of the at least one component and the predetermined end of life (as recited in claim 1) in order to improve the safety of the device.
Regarding claim 2, Milton teaches a powered handle for a surgical instrument, wherein the component is at least one of a motor, a gear, or an electronic component.  See, e.g., [0033].
Regarding claim 3, as discussed above, Milton teaches a powered handle for a surgical instrument, wherein the actual use of the at least one component monitored by the monitoring circuit is at least one of a number of cycles, a number of uses, a type of use, or an operating temperature of the at least one component.  See also [0015], [0032] (describing various utilization factors, such as temperature, number of rotations).
Regarding claims 4-7, Milton teaches a powered handle for a surgical instrument, wherein the actual end of life of the at least one component is greater than the predetermined end of life of the at least one component (as recited in claim 4); wherein the number of remaining uses of the at least one component is adjusted in response to the actual use of the at least one component (as recited in claim 5); wherein in calculating the number of remaining uses of the at least one component, the number of remaining uses is calculated based on the actual use of the at least one component relative to a use of the surgical instrument as a whole (as recited in claim 6); wherein in calculating the actual end of life of the at least one component, the actual end of life is calculated based on the actual use of the at least one component relative to use of another at least one component (as recited in claim 7).  See, e.g., [0028], [0032] (disclosing various utilization factors of different components and the instrument as a whole), [0043] (disclosing alternative embodiments that consider context of use).
Regarding claims 8-10, Milton teaches a powered handle for a surgical instrument, further comprising a sensor configured to detect at least one of failure or impending failure of the at least one component, wherein in a case where the at least one of failure or impending failure is detected the sensor transmits a signature to alert a user to replace the at least one component, the handle or the surgical instrument (as recited in claim 8); wherein the signature is at least one of an audible signature or an electronic signature (as recited in claim 9); wherein upon detecting at least one of failure or impending failure the processor disables the handle from future use upon receipt of the electronic signature (as recited in claim 10).  See, e.g., para [0029] (disclosing various signatures or indications), [0032] (“… the control console 1 may be configured to limit or prevent further operation of the cutting accessory in dependence of the calculated utilization level.”).
Regarding claims 11-20, as discussed above, Milton teaches a powered handle for a surgical instrument (and method of use) comprising an end effector; a handle operatively associated with the end effector, the handle including a processor; at least one component having a predetermined end of life, wherein the predetermined end of life is compared with an actual use of the at least one component; and a monitoring circuit configured to monitor the actual use of the at least one component and transmit actual use of the at least one component to the processor, wherein the processor is configured to calculate and display a number of remaining uses of the at least one component on a display based on the monitored actual use of the at least one component and the predetermined end of life (as recited in claim 11); wherein the at least one component is disposed within the end effector (as recited in claim 12); further comprising a sensor configured to detect at least one of failure or impending failure of the at least one component, wherein in a case where the at least one of failure or impending failure is detected the sensor transmits a signature to alert the user to replace the at least one component, the handle or the surgical instrument (as recited in claim 13); a method for using a surgical instrument, the method comprising: gathering usage of a component of a surgical instrument, the surgical instrument including: a processor; the component having a predetermined end of life, wherein the predetermined end of life is compared with an actual use of the at least one component; a monitoring circuit configured to monitor the actual use of the at least one component; and a handle operatively associated with an end effector; and calculating and displaying a number of remaining uses of the at least one component based on the gathered usage data of the component and the predetermined end of life (as recited in claim 14); wherein gathering usage is based on at least one of a number of cycles or uses, a type of use, or an operating temperature of each of the at least one component (as recited in claim 15); wherein calculating and displaying number of remaining uses of the at least one component is based on the gathered usage of the at least one component relative to the use of the surgical instrument as a whole (as recited in claim 16); wherein calculating the number of the remaining uses of the at least one component is based on the gathered usage of the at least one component relative to a use of another component (as recited in claim 17); further comprising detecting at least one of failure or impending failure of the at least one component, wherein transmitting a signature based on the at least one of failure or impending failure of at least one component (as recited in claim 18); wherein transmitting a signature, includes transmitting an electronic signature to the processor to disable the handle from future use (as recited in claim 19); wherein transmitting a signature, includes transmitting an audible signature to the user to replace the component, handle, or surgical instrument (as recited in claim 20).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT LUAN/Primary Examiner, Art Unit 3792